I concur with the judgment of affirmance but not with the reasoning.
In our fact situation the trial court denied the appellant's motion to suppress. It is my understanding of the law that unless a constitutional violation is involved, suppression of the evidence is not the proper relief. In this case where the suppression motion was denied, the judgment of the trial court as to the admissibility of the test results was, for all practical purposes, only a preliminary ruling on evidentiary matters and hence was only the denial of a motion in limine,
regardless of the caption of the judgment entry. The appellant then had the right to proceed with trial if he chose to do so. Instead, he chose to change his plea to "no contest."
An appellate court need not review the propriety of a tentative, discretionary, interlocutory ruling on an evidentiary issue that is anticipated will arise *Page 253 
at trial, unless the claimed error is preserved by a timely objection when the issue is actually reached at trial. State v.Leslie (1984), 14 Ohio App.3d 343, 14 OBR 410, 471 N.E.2d 503.
Similarly, in the granting of a motion in limine in favor of the state in a criminal proceeding, it is incumbent upon a defendant at trial who has been temporarily restricted from introducing evidence by the granting of a motion in limine to seek the introduction of the evidence by a proffer or otherwise in order to enable the court to make a final determination as to its admissibility, and to preserve any objections on the record for purposes of appeal. See State v. Grubb (1986), 28 Ohio St.3d 199, 28 OBR 285, 503 N.E.2d 142, and State v. Gilmore (1986),28 Ohio St.3d 190, 28 OBR 278, 503 N.E.2d 147.
It follows, in the instant situation, that where the appellant changed his plea to "no contest," no trial of the case took place and the evidentiary issue assigned as error was, in fact, waived.
We are, therefore, in my opinion, without jurisdiction, in view of the waiver, to address the merits concerning the propriety of the results of a blood alcohol test as was administered herein on a BAC Verifier.
The defendant-appellant having waived the evidentiary issue now being raised, I, too, would affirm his conviction and affirm the judgment of the trial court.